Citation Nr: 0740733	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include depression, insomnia and post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1994 to October 1997.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In June 2003, the veteran submitted a service connection 
claim for a mental disorder, to include depression and 
insomnia.  In August 2004 he submitted a statement asking 
that his claim be changed to service connection for PTSD.  
The Board has recharacterized the issue as service connection 
for a mental disorder, to include depression, insomnia and 
PTSD.  


FINDINGS OF FACT

1.  The veteran did not serve in combat, and the alleged in-
service stressor has not been corroborated by service records 
or credible supporting evidence from other sources to support 
the diagnosis of post-traumatic stress disorder.  

2. A mental disorder, to include depression and insomnia, was 
not affirmatively shown to have been present in service and 
his current mental disorder, first documented after service, 
is unrelated to an injury or disease of service origin. 


CONCLUSION OF LAW

A mental disorder, to include depression, insomnia and PTSD, 
was not incurred in or aggravated by the veteran's active 
duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication notice 
by letters, dated in July 2003, December 2005 and January 
2007 regarding the veteran's claim for service connection for 
a mental disorder, to include depression and insomnia, and in 
January 2007 he was provided a notice letter regarding his 
claim for PTSD.  In the letters, the veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The letter of January 2007 also asked the 
veteran to provide details regarding his claimed in-service 
stressor.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The veteran was asked to submit any evidence that would 
include that in his possession.  In a letter of March 2006 
and in the letter of January 2007, the veteran received 
notice of the provisions for disability ratings and for the 
effective date of any award.

As for content of the notices, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
the disability ratings and degree of disability assignable 
were not provided in the VCAA letters of July 2003 and 
December 2005).

In this case, complete notice on all aspects of the veteran's 
service connection claim was provided after the rating 
decision in September 2003.  Nevertheless, the timing defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence.   The service connection 
claim for a mental disorder was readjudicated after the 
content-complying notices as evidenced by the supplemental 
statements of the case, dated in April 2007 and August 2007.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice regarding the service connection claim 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

While the RO did not conduct a medical inquiry in the form of 
a VA examination regarding the veteran's service connection 
claim for a mental disorder to include depression, insomnia 
and PTSD, there is no evidence that the claimed disorder may 
be associated with an established injury or disease in 
service.  Furthermore, the veteran does not have a verified 
in-service stressor to further substantiate his claim for 
PTSD.  Under these circumstances, a medical examination with 
medical opinion is not required under 38 C.F.R. § 
3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Factual Background

The service medical and personnel records contain no 
complaint, finding, history, or treatment for a mental 
disorder, to include depression, insomnia and PTSD.  While 
the veteran indicated he had depression and excessive worry 
on his Report of Medical History in July 1997, the examiner 
noted that he had worry and depression for the last two 
months and this should improve with separation.  The 
accompanying separation examination of July 1997 evaluated 
the veteran's psychiatric status as normal.  

After service, in October 1997 and June 1999, the veteran on 
his Reports of Medical History in the Reserves continued to 
note that he was depressed.  

VA medical records from February 2003 to April 2006 reflect 
treatment for a mental disorder, to include depression, 
insomnia and PTSD.  In March 2003 the veteran was provided 
with a PTSD diagnosis by a psychiatric nurse practitioner.  
The veteran has consistently claimed that his depression and 
PTSD are due to his friend getting killed in service after 
falling down a flight of stairs.  The veteran feels 
responsible for the death because he advised his friend that 
he may be sent home to his wife and baby if he falls down the 
stairs.  

An entry in October 2003 noted the veteran had no history of 
psychiatric hospitalization.  

The veteran's Social Security Administration records include 
a private examination in March 2004, during which the veteran 
claimed that although he had difficulties with depression for 
most of his life, he became severely depressed after his 
friend was killed in service.  He claimed that since that 
time he has been depressed most of the time and has had 
problems with insomnia.  His diagnoses included depression 
and anxiety disorder.  

In April 2006, a VA mental health initial outpatient 
assessment indicated that the veteran reported that he began 
to have significant symptoms of PTSD and depression around 
1999.  

Analysis

On the basis of the service medical records, a mental 
disorder to include depression, insomnia and PTSD was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As none of the disorders were noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association between 
the veteran's mental disorder, to include depression and 
insomnia and an established injury or disease of service 
origin.

As for the veteran's statement and testimony, relating his 
depression and insomnia to military service, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disabilities and his military service. 

With regards to the veteran's service connection claim for 
PTSD, in January 2007 the RO asked the veteran for a 
description of his in-service stressor.  As of date, the 
veteran still has not provided details, such as the 
approximate time and date of the event to enable an official 
search of service records to corroborate that the claimed 
stressor occurred.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

On the record, there is a diagnosis of PTSD by VA health-care 
providers.  

Although the record contains a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element required in order for service connection for PTSD to 
be awarded.  There also must be evidence establishing the 
occurrence of the in-stressor and medical evidence to link 
the stressor to the current diagnosis.

On the issue of the occurrence of a stressor during service 
to support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The veteran is not asserting that he engaged in combat but is 
arguing that his stressor resulted from his friend being 
killed after falling down a flight of stairs.  The veteran's 
personnel records do not verify the alleged incident and the 
veteran did not provide any information in response to VA's 
request for details regarding the claimed stressor.  

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
claimed in-service stressor occurred, the Board rejects the 
current diagnosis of PTSD as related to service.  Without 
credible supporting evidence that the claimed in-service 
stressor occurred, any current diagnosis of PTSD cannot be 
linked to service as claimed. 

For the above reasons, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for a mental disorder, to 
include depression, insomnia and PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


